Exhibit 10.1

Execution Version

This LIMITED WAIVER AND THIRD FORBEARANCE AGREEMENT (as may be amended,
supplemented or otherwise modified, this “Agreement”), dated as of April 23,
2018, is by and among REX ENERGY CORPORATION, a Delaware Corporation (the
“Borrower”), the Lenders (as defined below) party hereto from time to time,
solely for purposes of Section 3.2(b) hereof, MACQUARIE BANK LIMITED (in its
capacity as the issuer of Letters of Credit under the Credit Agreement, the
“Issuing Bank”) and ANGELO, GORDON ENERGY SERVICER, LLC, as administrative agent
and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower, the lending and other financial institutions from time to
time party thereto as lenders (collectively, the “Lenders”), the Issuing Bank,
and the Administrative Agent are parties to the Term Loan Credit Agreement,
dated as of April 28, 2017 (as amended, supplemented or otherwise modified, the
“Credit Agreement”).

WHEREAS, pursuant to the Credit Agreement, the Issuing Bank and the Lenders have
made certain loans and other extensions of credit to the Borrower.

WHEREAS, each of the Loan Parties hereby acknowledges and agrees that prior to
the date hereof certain Defaults and Events of Default identified on Schedule I
hereto have occurred under the Credit Agreement and that after the date hereof
certain Defaults and Events of Default identified on Schedule I hereto may occur
under the Credit Agreement (such Defaults and Events of Default, solely to the
extent they exist or come to exist for the reasons described on Schedule I,
the “Specified Events of Default”).

WHEREAS, as a result of the occurrence of Specified Events of Default under the
Credit Agreement, the Administrative Agent, the Issuing Bank and the Lenders are
entitled to exercise at any time their rights and remedies and to commence
enforcement, litigation and collection actions under the Credit Agreement, the
other Loan Documents and applicable law, including without limitation, to
terminate the Commitments, to set off funds and to declare to be immediately due
and payable the principal amount of the Loans and Notes now outstanding, all
accrued interest, fees, Yield Maintenance Amount, Call Protection Amount and
other similar amounts thereon and the other obligations of the Loan Parties
accrued under the Credit Agreement, the Notes and the other Loan Documents (such
rights, remedies and actions, collectively, other than the rights, remedies and
actions contained in Section 10.02(a)(i) of the Credit Agreement, “Enforcement
Actions”), in each case in accordance with the Loan Documents and applicable
law.

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent are party to
the Forbearance Agreement, dated as of April 3, 2018 (the “First Forbearance
Agreement”) and to the Limited Waiver and Second Forbearance Agreement, dated as
of April 16, 2018 (the “Second Forbearance Agreement”), pursuant to which the
Lenders have agreed to forbear from taking Enforcement Actions.

WHEREAS, the Forbearance Period under and as defined in the First Forbearance
Agreement terminated on April 16, 2018 and the Forbearance Period under and as
defined in the Second Forbearance Agreement terminates on April 23, 2018.

WHEREAS, the Borrower has requested that (x) the Administrative Agent and the
Lenders agree to continue to forbear from taking any Enforcement Actions to
afford the Borrower an opportunity to pursue a potential financial restructuring
and (y) the Lenders grant a limited waiver with respect to the Specified Events
of Default solely to permit certain borrowings in order to fully Cash
Collateralize the LC Exposure.



--------------------------------------------------------------------------------

WHEREAS, the Lenders hereto have agreed to such request, subject to the terms
and provisions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

SECTION 1. DEFINITIONS. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement.

SECTION 2. ACKNOWLEDGEMENTS.

2.1 Amount of Obligations.

(a) Each Loan Party acknowledges and agrees that (i) as of April 23, 2018, the
Secured Obligations included, without limitation, the amounts set forth on
Schedule II attached hereto on account of the outstanding unpaid amount of
principal of, accrued and unpaid interest on, and fees and commissions related
to, the Loans and the aggregate principal balance of the outstanding LC Exposure
under the Credit Agreement and (ii) such Loan Party is indebted to the Lenders
and the Administrative Agent for such Secured Obligations (including the LC
Exposure) and all other Secured Obligations without defense, counterclaim or
offset of any kind, and such Loan Party ratifies and reaffirms the validity,
enforceability and binding nature of all such Secured Obligations.

(b) Each Loan Party acknowledges and agrees that, upon the payment, refinancing,
substitution, replacement, or acceleration of the Loans, including without
limitation upon the automatic acceleration of the Loans pursuant to
Section 10.02 upon the occurrence of an Event of Default pursuant to
Section 10.01(i), the Call Protection Amount and the Yield Maintenance Amount
shall immediately become due and payable as provided in the Credit Agreement and
shall constitute part of the Secured Obligations. Each Loan Party waives any
defenses to the validity and enforceability of the Call Protection Amount and
the Yield Maintenance Amount.

2.2 Events of Default. Each Loan Party acknowledges and agrees that
(a)(i) Specified Events of Default exist, and will continue to exist, after the
Forbearance Effective Date (as defined below) and (ii) no other Default or Event
of Default has occurred and continues to exist as of the Forbearance Effective
Date and (b) absent the agreement of the Administrative Agent and the Lenders to
forbear from taking Enforcement Actions as provided in this Agreement, the
occurrence of the Specified Events of Default entitles the Administrative Agent
and the Lenders to at any time take one or more Enforcement Actions.

2.3 Collateral. Each Loan Party ratifies and reaffirms the validity and
enforceability (without defense, counterclaim or offset of any kind) of the
Liens granted to secure the Secured Obligations by such Loan Party to the
Administrative Agent, for the benefit of the Lenders, pursuant to the Security
Instruments to which such Loan Party is a party. Each Loan Party acknowledges
and agrees that all such Liens granted by such Loan Party continue to secure the
Secured Obligations notwithstanding the occurrence of the Forbearance Effective
Date. Each Loan Party hereby represents and warrants to the Administrative Agent
and the Lenders that, pursuant to the Security Instruments to which such Loan
Party is a party, the Secured Obligations are secured by a first priority
(subject to certain Liens permitted under Section 9.03 of the Credit Agreement)
Lien on all of such Loan Party’s assets to the extent required by the Security
Instruments.

 

2



--------------------------------------------------------------------------------

SECTION 3. FORBEARANCE.

3.1 Forbearance Period.

(a) Subject to the terms and conditions of this Agreement (including the proviso
at the end of this clause (a)), the Administrative Agent and the Lenders shall
forbear from taking any Enforcement Actions as a result of the occurrence of the
Specified Events of Default during the period from and including the Forbearance
Effective Date until the earliest to occur of any of the following events (each
such event, a “Forbearance Termination Event”; the date of such occurrence, the
“Forbearance Termination Date”; and such period, the “Forbearance Period”):

 

  (i) 11:59 p.m. (New York City time) on May 2, 2018, provided that the
Administrative Agent (at the direction of the Majority Lenders) and Borrower may
agree to extend such date in writing (which writing may be in the form of
electronic mail), whereupon this clause (i) shall be deemed to reference such
later specified date;

 

  (ii) the occurrence of a Default or Event of Default that is not a Specified
Event of Default;

 

  (iii) the commencement against any Loan Party, the Administrative Agent or any
Lender of any material litigation or other exercise of any material rights or
remedies by or on behalf of the Second Lien Agent or any holder of Second Lien
Notes (for the avoidance of doubt, it being understood that delivery of a notice
of event of default or reservation of rights by the Second Lien Agent shall not
alone constitute a Forbearance Termination Event under this clause (iii));

 

  (iv) any representation or warranty made by any Loan Party in this Agreement
proving to have been untrue, inaccurate or incomplete on or as of the date made
or deemed made, except where such representations and warranties expressly
relate to an earlier date in which case such representations and warranties were
true and correct in all material respects as of such earlier date;

 

  (v) failure of any Loan Party to perform, as and when required, any of their
respective covenants or other obligations set forth in this Agreement (it being
understood that time is of the essence for each such covenant and obligation),
including without limitation, any provision of Section 4 below; and

 

  (vi) the date any Loan Party delivers a Junior Priority Payment Notice (as
defined below) or makes any Junior Priority Payment (as defined below),
including making any Interest Payment (as defined in Schedule I) under the
Second Lien Indenture;

 

3



--------------------------------------------------------------------------------

provided, that the Loan Parties agree and acknowledge that this Agreement shall
not constitute a forbearance of the rights, remedies and actions contained in
Section 10.02(a)(i) of the Credit Agreement and that the Administrative Agent
retains all such rights, remedies and actions during the Forbearance Period,
including the right to declare the principal amount of the Notes outstanding,
and accrued interest, fees, Yield Maintenance Amount, Call Protection Amount and
other similar amounts thereon, to be due and payable in whole; provided further,
that the Administrative Agent shall not take any Enforcement Actions with
respect to any Secured Obligations accelerated during the Forbearance Period.

(b) Notwithstanding anything to the contrary contained herein but subject to
Section 3.2(a) hereof, (i) the Specified Events of Default constitute actionable
Events of Default for the purpose of triggering all limitations, restrictions or
prohibitions on certain actions that may be taken or omitted or otherwise
acquiesced to by or on behalf of any Loan Party pursuant to the Credit Agreement
or any other Loan Document, including, without limitation, any and all
limitations, restrictions or prohibitions with respect to any distribution,
advance or other payment directly or indirectly from or for the benefit of any
Loan Party to any other Loan Party, any direct or indirect owner of an equity
interest in any Loan Party or any Affiliate of any of the foregoing and any
actions or inactions taken or omitted or otherwise acquiesced to, by or on
behalf of any Loan Party in violation of such provisions, in each case while any
Default or Event of Default (including the Specified Events of Default) exists,
will constitute additional Events of Default under the Credit Agreement and the
other Loan Documents under this Agreement, (ii) any and all rights, benefits and
remedies of the Administrative Agent and the Lenders under the Second Lien
Intercreditor Agreement and the Swap Intercreditor Agreement are expressly
reserved and not waived, impaired or otherwise affected hereby, (iii) interest
shall continue to accrue and be payable on the Secured Obligations at the
default rate to the extent provided under Section 3.02(b) of the Credit
Agreement and (iv) the Borrower shall remain obligated to Cash Collateralize the
outstanding LC Exposure in accordance with Section 2.06(j) of the Credit
Agreement. Each of the Loan Parties hereby acknowledges and agrees that as a
result of the Specified Events of Default the Lenders have no obligation to make
any Loan and the Issuing Bank has no obligation to issue, increase, renew or
extend any Letter of Credit.

3.2 Limited Waiver and Amendment.

(a) This Agreement shall constitute a limited waiver of the Credit Agreement
(the “Limited Waiver”) solely for purposes of satisfying the conditions
precedent set forth in Section 6.02 of the Credit Agreement and the requirements
of Section 2.03(b) of the Credit Agreement (and for no other purposes) and
solely so as to permit the borrowing of $34,129,754.54 of Delayed Draw Loans
(the “LC Cash Collateralization Draw”) to fully Cash Collateralize the LC
Exposure. The proceeds of such borrowing may not be used for any other purpose
other than to Cash Collateralize the LC Exposure and such proceeds shall be
funded directly into a segregated deposit account of the Borrower identified by
the Administrative Agent and the Borrower subject to an account control
agreement satisfactory to the Administrative Agent and the Issuing Bank (such
account, the “LC Cash Collateral Account”). The Loan Parties hereby acknowledge
and agree that the proceeds of any Delayed Draw Loan constitute “cash
collateral” (as such term is defined in the Bankruptcy Code), which shall be
held for the benefit of the Issuing Bank and the Lenders in accordance with
Section 2.06(j) of the Credit Agreement. The Borrower hereby requests the
Lenders to, and the Lenders hereby agree to, fund on or prior to April 25, 2018
(such date, the “Cash Collateralization Date”) the LC Cash Collateralization
Draw into the LC Cash Collateral Account (or, if such account is not yet then
established, to do so upon establishment thereof).

(b) In order to implement the Limited Waiver, the parties hereto, including the
Issuing Bank, hereby agree that:

 

4



--------------------------------------------------------------------------------

  (i) clause (a) of the definition of “LC Required Delayed Draw Event” is hereby
amended and restated as follows: “any outstanding Letter of Credit is not Cash
Collateralized on or prior to the date that is two (2) Business Days prior to
the Delayed Draw Commitment Termination Date or such later date, if any, as may
be acceptable to the Issuing Bank”; and

 

  (ii) Section 2.06(c) is hereby amended and restated as follows: “(i) Subject
to Section 2.06(c)(ii) below, each Letter of Credit shall expire at or prior to
the close of business on the date that is two (2) Business Days prior to the
Delayed Draw Commitment Termination Date. Each Letter of Credit with a one
(1) year term may provide for the renewal thereof, at the request of the
Borrower and at the sole discretion of the Issuing Bank, for additional one
(1) year periods; provided that, unless Cash Collateral has been provided for
such Letter of Credit under Section 2.06(c)(ii), no such period shall extend
beyond the date described in clause (B) above.

(ii) A Letter of Credit, at the request of the Borrower and at the sole
discretion of the Issuing Bank, may be extended beyond and after the Delayed
Draw Commitment Termination Date if the Borrower has provided Cash Collateral
for such Letter of Credit in the manner specified in Section 2.06(j) on the date
that is two (2) Business Days prior to the Delayed Draw Commitment Termination
Date.”; and

 

  (iii) The Issuing Bank hereby agrees to the extension of all Letters of Credit
outstanding on the date hereof provided that such Letters of Credit are Cash
Collateralized no later than two (2) Business Days prior to the Delayed Draw
Commitment Termination Date (or such later date, if any, as is acceptable to the
Issuing Bank).

3.3 Limitation on Forbearance. Each Loan Party acknowledges and agrees that,
notwithstanding the agreement of the Administrative Agent and the Lenders to
forbear from taking any Enforcement Actions during the Forbearance Period in
respect of the Specified Events of Default, (i) other than the Limited Waiver as
set forth in Section 3.2(a), such forbearance shall not constitute a waiver of
the occurrence or the continuance of any Event of Default (including the
Specified Events of Default), and each such Event of Default which has occurred
and is otherwise still continuing shall continue to exist during and after the
Forbearance Effective Date and (ii) nothing contained in this Agreement shall be
construed to limit or affect the right of the Administrative Agent and the
Lenders to bring or maintain during the Forbearance Period any action to enforce
or interpret any term or provision of this Agreement, the Second Lien
Intercreditor Agreement or the Swap Intercreditor Agreement, or to file or
record instruments of public record (or take other action) to perfect or further
protect the Liens and security interests granted by the Loan Parties to the
Administrative Agent.

3.4 Enforcement Actions After Forbearance Period. Each Loan Party acknowledges
and agrees that, on the Forbearance Termination Date, the Forbearance Period
shall automatically terminate and the Limited Waiver set forth herein and the
agreement of the Lenders and the Administrative Agent to forbear from taking any
Enforcement Actions in respect of the Specified Events of Default shall
immediately and automatically cease and be of no further force or effect, and
the Administrative Agent and the Lenders shall be entitled to immediately take
any or all Enforcement Actions under (and in accordance with) the Credit
Agreement, the other Loan Documents and applicable

 

5



--------------------------------------------------------------------------------

law, all without further notice or demand, in respect of the Specified Events of
Default or any other Event of Default then existing. Following the occurrence of
the Forbearance Termination Date, the Administrative Agent and the Lenders shall
have no obligation whatsoever to extend the maturity of the Credit Agreement,
waive any Events of Default, defer any payments, or further forbear from
exercising their rights and remedies.

SECTION 4. AGREEMENTS. To induce the Administrative Agent and the Lenders to
enter into this Agreement, the Borrower agrees as follows:

4.1 Payment of Fees and Expenses. Each of the Loan Parties hereby agrees to pay
the reasonable and documented fees, charges and disbursements of Simpson
Thacher & Bartlett LLP and PJT Partners.

4.2 Cooperation. The Loan Parties and their advisors shall reasonably cooperate
in good faith with the Administrative Agent and its advisors regarding a
potential restructuring of the Loan Parties’ financial obligations and shall
provide updates and reasonably detailed information regarding such potential
restructuring and sale process (including copies of letters of intent,
memorandum of understanding or draft term sheets subject to confidentiality
restrictions existing as of the date hereof) and information regarding the
operations, business affairs and financial condition of any Loan Party as
reasonably requested by the Administrative Agent or its advisors; provided,
however, that the Loan Parties and their advisors will not be required to
disclose, or permit the inspection or discussion of, any document, information
or other matter (i) that in their good faith judgment constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
in their good faith judgment disclosure is prohibited by any Governmental
Requirement or any binding agreement or (iii) that in their good faith judgment
is subject to attorney client or similar privilege or constitutes attorney work
product; provided that if the Loan Parties are restricted from sharing documents
or information as a result of existing confidentiality agreements, the Loan
Parties shall use good faith efforts to (x) amend such restrictions or (y) get
the consent of the applicable parties, in each case, to share such documents or
information with the Administrative Agent and its advisors.

4.3 Reporting; Notices. In addition to the requirements set forth in the Credit
Agreement, the Loan Parties shall provide the following reporting and notices to
the Administrative Agent:

(a) (i) on Friday of each calendar week, commencing on April 6, 2018, an updated
Cash Flow Projection (as defined in the First Forbearance Agreement) for the
13-week period commencing on the immediately succeeding Monday, in a form
consistent with the initial Cash Flow Projections, and (ii) so long as this
Agreement remains in effect, on Friday of each calendar week, commencing on
April 13, 2018, a reconciliation report and a variance report with respect to
the most recently delivered Cash Flow Projection, which shall (x) compare the
actual cash receipts and disbursements projected in the most recently delivered
Cash Flow Projection for such period, (y) indicate the percentage variance, if
any, of actual results of aggregate cash receipts and aggregate cash
disbursements versus projections therefor for such period, together with an
explanation for such variance, and (z) be in a form reasonably satisfactory to
the Administrative Agent and its financial advisor;

(b) the Borrower shall provide written notice to the Administrative Agent (a
“Junior Priority Payment Notice”) no later than five (5) Business Days prior to
any repurchase, redemption, repayment, prepayment, defeasance, interest payment
or other payment of indebtedness or payments on account of such indebtedness
(including the payment of any Interest Payment or consent or amendment fees)
with respect to, or to the holders of, the Second Lien Notes or Unsecured Senior
Notes (a “Junior Priority Payment”), which Junior Priority Payment Notice shall
specify the nature, amount and timing of such payment;

 

6



--------------------------------------------------------------------------------

(c) the Borrower shall provide to the Administrative Agent prompt written notice
of, or the threat in writing to the Borrower or any other Loan Party of, any
action, suit, proceeding, exercise of remedies or notice of acceleration
commenced against the Borrower, any other Loan Party or any of its or their
officers or directors by or on behalf of the Second Lien Agent or any holder of
Second Lien Notes;

(d) the Borrower shall not, and shall not permit any of its Subsidiaries to,
make any Restricted Payments in respect of the Series A Preferred Stock; and

(e) the Borrower shall provide written notice promptly upon receipt by the
Borrower or any of its Subsidiaries of a material demand by any creditor,
guarantor, vendor, operator, surety provider or supplier (including oil and gas
gathering, processing and transportation providers) to post additional
collateral or provide additional credit support with respect to such entities’
services, goods or obligations.

SECTION 5. CONDITIONS PRECEDENT.

5.1 Forbearance Effective Date. This Agreement shall become effective as of the
date first set forth above (the “Forbearance Effective Date”) on the first date
on which all of the following conditions have been satisfied or waived by the
Administrative Agent and the Majority Lenders:

(a) Execution and Delivery. The Administrative Agent shall have received
counterparts of this Agreement duly executed by (i) the Borrower and the
Guarantors, (ii) the Majority Lenders and (iii) solely for purposes of
Section 3.2(b) hereof, the Issuing Bank (it being understood that all other
sections of this Agreement shall be effective without the Administrative Agent
having received a counterpart from the Issuing Bank).

(b) Second Forbearance Agreement. No Forbearance Termination Event under and as
defined in the Second Forbearance Agreement shall have occurred prior to the
date hereof, other than a Forbearance Termination Event under Section 3.1(a)(i)
of the Second Forbearance Agreement.

(c) No Default. Upon giving effect to this Agreement, there shall be no Default
or Event of Default (other than the Specified Events of Default).

(d) Representations and Warranties. As of the Forbearance Effective Date, the
representations and warranties contained in this Agreement, the Credit Agreement
and in each other Loan Document (other than with respect to Specified Events of
Default) shall be true and correct in all material respects (or in any respect
to the extent such representation or warranty is qualified by materiality) on
and as of the Forbearance Effective Date as if made on and as of the Forbearance
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or in any
respect to the extent such representation or warranty is qualified by
materiality) on and as of such earlier date.

(e) Administrative Agent Fees and Expenses. The Borrower shall have paid all
reasonable fees and accrued expenses of the Administrative Agent, including,
without limitation, the reasonable fees and expenses of Simpson Thacher &
Bartlett LLP, invoiced to the Borrower in reasonable detail at least one
(1) business day prior to the date hereof.

 

7



--------------------------------------------------------------------------------

SECTION 6. REPRESENTATIONS AND WARRANTIES. In order to induce the Administrative
Agent and the Lenders party hereto to enter into this Agreement, the Loan
Parties hereby represent and warrant to the Administrative Agent and the Lenders
that:

(a) each Loan Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority to execute, deliver and perform this Agreement;

(b) the representations and warranties of each Loan Party contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Forbearance Effective Date (except with
respect to the Specified Events of Default) as if made on and as of the
Forbearance Effective Date, except where such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;

(c) each Loan Party has granted to the Administrative Agent Liens on and
security interests in all of such Loan Party’s assets to the extent required by
the Loan Documents;

(d) the execution, delivery, and performance by each Loan Party of this
Agreement, (i) have been duly authorized by all necessary corporate or limited
liability company and, if required, stockholder or member action on the part of
such Loan Party, (ii) does not and will not violate any applicable law or
regulation applicable to such Loan Party or the charter, limited liability
company agreement, by-laws or other organizational documents of such Loan Party
or any order of any Governmental Authority, (iii) does not require any consent
or approval of, registration or filing with (other than any disclosure filing),
or any other action by, any Governmental Authority, except as have been made or
obtained or made and are in full force;

(e) this Agreement constitutes the legal, valid and binding obligation of each
Loan Party, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and

(f) attached hereto as Exhibit A is a true and complete list (with recent
balance statements) of all Deposit Accounts of the Borrower and each Subsidiary,
other than the LC Cash Collateral Account.

SECTION 7. CONTINUING EFFECT. The Credit Agreement shall continue to be and
shall remain in full force and effect in accordance with its terms. This
Agreement shall not constitute an amendment, waiver or modification of any
provision of the Credit Agreement except as expressly referred to herein and
shall not be construed as an amendment, waiver or modification of any action on
the part of the Borrower or the other Loan Parties that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein, or be construed to indicate the willingness of the
Administrative Agent or the Lenders to further waive any provision of the Credit
Agreement waived hereby for any other period, circumstance or event. This
Agreement is a Loan Document.

 

8



--------------------------------------------------------------------------------

SECTION 8. CONSENT OF GUARANTORS. Each of the Guarantors hereby consents to this
Agreement, and to the amendments and modifications to the Credit Agreement
pursuant hereto.

SECTION 9. RELEASE. Each of the Loan Parties (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any of the
Loan Parties, for its past, present and future employees, agents,
representatives, officers, directors, shareholders, and trustees (each, a
“Releasing Party” and collectively, the “Releasing Parties”), does hereby
release and discharge, and shall be deemed to have forever released and
discharged, the Administrative Agent, the Issuing Bank and each other Lender,
and the Administrative Agent’s, the Issuing Bank’s and each other Lender’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any so called “lender liability” claims, interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses and
incidental, consequential and punitive damages payable to third parties, or any
claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or
recovery under any other federal, state or foreign law equivalent), whether
known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Lender
Parties in their capacities as such under any of the Loan Documents or Security
Instruments, whether held in a personal or representative capacity, solely to
the extent based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including (but not after) the
date hereof in any way, directly or indirectly arising out of, connected with or
relating to any of this Agreement, the Loan Documents or Security Instruments
and the transactions contemplated hereby or thereby, or any other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”). Each Releasing Party further stipulates and agrees with respect to
all Claims, that it hereby waives, to the fullest extent permitted by applicable
law, any and all provisions, rights, and benefits conferred by any applicable
U.S. federal or state law, or any principle of common law, that would otherwise
limit a release or discharge of any unknown Claims pursuant to this Section 9.

SECTION 10. GOVERNING LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9



--------------------------------------------------------------------------------

SECTION 12. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent,
and the Lenders, and each of their respective successors and assigns, and shall
not inure to the benefit of any third parties. The execution and delivery of
this Agreement by any Lender prior to the Forbearance Effective Date shall be
binding upon its successors and assigns and shall be effective as to any Loans
or Commitments assigned to it after such execution and delivery.

SECTION 13. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and no other
person or entity shall have any right of action hereon, right to claim any right
or benefit from the terms contained herein, or be deemed a third party
beneficiary hereunder.

SECTION 14. REVIEW AND CONSTRUCTION OF DOCUMENTS. Each party hereto hereby
acknowledges, and represents and warrants to the other parties hereto, that:

(a) it has had the opportunity to consult with legal counsel of its own choice
and has been afforded an opportunity to review this Agreement with legal
counsel;

(b) it has carefully reviewed this Agreement and fully understands all terms and
provisions of this Agreement;

(c) it has freely, voluntarily, knowingly, and intelligently entered into this
Agreement of its own free will and volition;

(d) none of the Administrative Agent or the Lenders have a fiduciary
relationship with any of the Loan Parties and the Loan Parties do not have a
fiduciary relationship with the Administrative Agent or Lenders, and the
relationship between the Administrative Agent and the Lenders, on the one hand,
and the Loan Parties, on the other hand, is solely that of creditor and debtor;
and

(e) no joint venture exists among the Loan Parties, the Administrative Agent and
the Lenders.

SECTION 15. Notices. All notices and requests in connection with this Agreement
or the Credit Agreement (notwithstanding Section 12.01 thereof) to the Borrower
or the Administrative Agent or the Collateral Agent shall be sufficiently given
or made if given or made in writing via hand delivery, overnight courier, U.S.
Mail (postage prepaid) or email, and addressed as follows:

 

If to the Borrower:   

Rex Energy Corporation

366 Walker Drive

State College, PA 16801

Attn: Tom Stabley

Tel: 814.278.7267

Email: tstabley@rexenergycorp.com

  

 

with a copy to:

 

Jones Day

250 Vesey Street

New York, NY 10281-1047

Attn: Scott J. Greenberg

Tel: 212.326.3939

Email: sgreenberg@jonesday.com

 

10



--------------------------------------------------------------------------------

If to the Administrative Agent or the Collateral Agent:   

Angelo, Gordon Energy Servicer, LLC, as

Administrative Agent and Collateral Agent

c/o Cortland Capital Market Services LLC

225 W. Washington St. 21st Floor

Chicago, Illinois 60606

Attn: Agency Services – Angelo, Gordon

and Legal Department

Email: AngeloGordonAgency@cortlandglobal.com

 

and

 

legal@cortlandglobal.com

Tele: 312-564-5078

Fax: 312-376-0751

 

with a copy to:

 

AG Energy Funding, LLC

245 Park Ave

26th Floor

NYC, NY 10167

Attn: Scott McMurtry

Email: smcmurtry@angelogordon.com;

 

and a copy to:

 

Nicholas Baker

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Tel: 212.455.2032

nbaker@stblaw.com

If to the Issuing Bank:   

At the address provided in Section

12.01(a)(iii) of the Credit Agreement

SECTION 16. ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING THE ADMINISTRATIVE AGENT’S
AND THE LENDERS’ FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND REMEDIES WHICH MAY
ARISE AS A RESULT OF THE SPECIFIED EVENTS OF DEFAULT AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSION OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions of this Agreement may be amended or
waived only by an instrument in writing signed by the Borrower, the
Administrative Agent and the Lenders constituting the Majority Lenders under the
Credit Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 17. SEVERABILITY. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 18. COUNTERPARTS. This Agreement may be executed by the parties hereto
in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Agreement may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

SECTION 19. FURTHER ASSURANCES. The Loan Parties agree to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents,
and to do all other acts and things, as may be reasonably requested by the
Administrative Agent and necessary or advisable to carry out the intents and
purposes of this Agreement.

SECTION 20. HEADINGS. Section headings used in this Agreement are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

REX ENERGY CORPORATION By:  

/s/ Thomas C. Stabley

  Name: Thomas C. Stabley   Title: President and CEO GUARANTORS: REX ENERGY I,
LLC By:  

/s/ Thomas C. Stabley

  Name: Thomas C. Stabley   Title: President and CEO REX ENERGY OPERATING CORP.
By:  

/s/ Thomas C. Stabley

  Name: Thomas C. Stabley   Title: President and CEO PENNTEX RESOURCES ILLINOIS,
INC. By:  

/s/ Thomas C. Stabley

  Name: Thomas C. Stabley   Title: President and CEO REX ENERGY IV, LLC By:  

/s/ Thomas C. Stabley

  Name: Thomas C. Stabley   Title: President and CEO R.E. GAS DEVELOPMENT, LLC
By:  

/s/ Thomas C. Stabley

  Name: Thomas C. Stabley   Title: President and CEO

[Rex Energy Corporation – Limited Waiver and Third Forbearance Agreement]



--------------------------------------------------------------------------------

ANGELO, GORDON ENERGY SERVICER, LLC, as Administrative Agent, Collateral Agent
and Lender

By:  

/s/ Todd Dittman

  Name: Todd Dittman   Title: Authorized Person

[Rex Energy Corporation – Limited Waiver and Third Forbearance Agreement]



--------------------------------------------------------------------------------

Solely with respect to Section 3.2(b) hereto:

MACQUARIE BANK LIMITED, as

Issuing Bank

By:  

/s/ Robert McRobbie

  Name: Robert McRobbie   Title: Division Director, Legal Risk Management

 

By:   /s/ Glenn Harrison   Name: Glenn Harrison   Title: Division Director (POA
Ref: #2468 dated 7 June 2017 expiring 31 March 2019, signed in Sydney)

[Rex Energy Corporation – Limited Waiver and Third Forbearance Agreement]



--------------------------------------------------------------------------------

ANGELO, GORDON ENERGY FUNDING, LLC, Lender By:  

/s/ Todd Dittman

  Name: Todd Dittman   Title: Authorized Person

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

CANYON DISTRESSED OPPORTUNITY MASTER FUND II, L.P., Lender By:   Canyon Capital
Advisors LLC,   its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan   Title: Authorized Signatory

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

CANYON DISTRESSED OPPORTUNITY INVESTING FUND II, L.P., Lender By:   Canyon
Capital Advisors LLC,   its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan   Title: Authorized Signatory

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

CANYON NZ-DOF INVESTING, L.P., Lender By:   Canyon Capital Advisors LLC,   its
Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan   Title: Authorized Signatory

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

CANYON VALUE REALIZATION FUND, L.P., Lender By:   Canyon Capital Advisors LLC,  
its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan   Title: Authorized Signatory

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

MSD CREDIT OPPORTUNITY FUND, L.P., Lender By:  

/s/ Kenneth Gerold

  Name: Kenneth Gerold   Title: Authorized Signatory

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

AB Private Credit Investors Middle Market Direct Lending Fund, L.P. By: AB
Private Credit Investors Middle Market Direct Lending Fund G.P. L.P., its
General Partner By:  

/s/ Kevin Alexander

  Name: Kevin Alexander   Title: Vice President

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

AB ENERGY OPPORTUNITY FUND, L.P., Lender By:  

/s/ Daniel Posner

  Name: Daniel Posner   Title: Co-Chief Investment Officer

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

TAO Talents LLC, Lender By:  

/s/ Joshua Easterly

  Name: Joshua Easterly   Title: Vice President

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

TPG Specialty Lending, Inc., Lender By:  

/s/ Joshua Easterly

  Name: Joshua Easterly   Title: Chief Executive Officer

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Schedule I

SPECIFIED EVENTS OF DEFAULT

1. The Borrower failed to timely deliver (i) its quarterly financial statements
for the quarter ended December 31, 2017 on or before February 14, 2018 as
required by Section 8.01(b) of the Credit Agreement and (ii) the related
certificates required under Sections 8.01(c) and (e) of the Credit Agreement,
the failure of which resulted in Defaults (the “Financial Statement Default”).
The quarterly financial statements for the quarter ended December 31, 2017 were
delivered on March 22, 2018 but the related certificates have not been
delivered, which failure will become an Event of Default under
Section 10.01(e)(ii) of the Credit Agreement if not remedied within the period
stated therein.

2. Subsequent to the Financial Statement Default, on February 26, 2018, the
Borrower presented a certificate to request a Delayed Draw Loan. In such
certificate, the Borrower represented and warranted that no Defaults or Events
of Default existed, and that as of such date all representations and warranties
in the Credit Agreement were true and correct, which resulted in an Event of
Default under Section 10.01(c) of the Credit Agreement (the “Borrowing
Certificate Event of Default”).

3. The Borrower failed to provide the Administrative Agent prompt written notice
of the Financial Statement Default or the Borrowing Certificate Event of Default
which resulted in an Event of Default under Section 10.01(d) of the Credit
Agreement.

4. The Borrower has not paid the approximately $23,504,242.44 in cash interest
due April 1, 2018 (the “Interest Payment”) with respect to the Second Lien Notes
and may fail to timely deliver financials or comply with other reporting
obligations under the Second Lien Indenture, which constitutes an Event of
Default under Section 10.01(f) of the Credit Agreement.

5. The Borrower’s annual audited financial statements for the fiscal year ending
December 31, 2017 delivered under Section 8.01(a) of the Credit Agreement
include a “going concern” qualification not permitted under such section, which
qualification constitutes a Default, and which Default will become an Event of
Default under Section 10.01(e)(ii) of the Credit Agreement if not remedied
within the period specified therein.

6. The Borrower has failed to be in compliance with Section 8.19 of the Credit
Agreement, which failure(s) may result in an Event of Default under
Section 10.01(e)(ii) of the Credit Agreement if not remedied within the period
stated therein.

7. The Borrower may fail to timely Cash Collateralize the LC Exposure, which
failure would be a breach of Section 2.06(c)(i) and/or 2.06(j) of the Credit
Agreement.

8. One or more Events of Default under Section 10.01(d) may exist or arise due
to breaches of (x) Section 9.02 resulting from the existence of Debt consisting
of accounts payable or accrued expenses, liabilities or other obligations to pay
the deferred purchase price of Property or services that does not meet all
requirements of Section 9.02(b) or (y) Section 9.03 resulting from the existence
of Liens that are not Excepted Liens as a result of the failure of such Liens to
meet all requirements of clauses (c) or (d) or the proviso of the definition
thereof.

9. As a result of or in connection with the foregoing Specified Events of
Default, termination events and/or Events of Default may occur under one or more
Swap Agreements, which may result in a Default under Section 8.20 of the Credit
Agreement and an Event of Default under Section 10.01(e)(i) of the Credit
Agreement.



--------------------------------------------------------------------------------

10. The Borrower may fail to provide prompt written notice of any of the other
Specified Events of Default, which failure would be an Event of Default under
Section 10.01(d) of the Credit Agreement.



--------------------------------------------------------------------------------

Schedule II

AMOUNT OF SECURED OBLIGATIONS1

 

Loans

   $ 221,000,000.00  

Accrued and Unpaid Interest on Loans

   $ 3,072,897.57  

Accrued and Unpaid Fees and Commissions

   $ 236,439.79  

LC Exposure

   $ 31,986,649.05  

 

1  Amounts do not reflect other Secured Obligations that may now or hereafter be
due and owing, including the Yield Maintenance Amount or Call Protection Amount
as acknowledged and agreed by the Loan Parties pursuant to Section 2.1(b) of
this Agreement.



--------------------------------------------------------------------------------

Exhibit A

Deposit Accounts

 

Account Name

   Account Number      Balance  

REX ENERGY OPERATING CORPORATION

     XXXXXXXX9171      $ 2,503.57  

REX ENERGY OPERATING CORP.

     XXXXXX2717      $ 40,021.26  

R.E. GAS DEVELOPMENT, LLC

     XXXXXXXX9126      $ 0.00  

REX ENERGY CORPORATION

     XXXXXXXX9139      $ 2,503.57  

REX ENERGY I, LLC

     XXXXXXXX9142      $ 0.00  

REX ENERGY OPERATING CORPORATION

     XXXXXXXX9155      $ 12,567,986.91  

REX ENERGY OPERATING CORPORATION

     XXXXXXXX9168      $ 11,917.24  